             Case 2:19-cv-00109-PBT Document 37 Filed 07/21/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     ALONZO BENTON,                                         :
                                                            :
                              Plaintiff,                    :           CIVIL ACTION
                     v.                                     :
                                                            :
                                                                        NO. 19-109
     CSX TRANSPORTATION,                                    :
                                                            :
                             Defendant.                     :


                                                   ORDER

          AND NOW, this __21st__ day of July 2021, upon consideration of Defendant CSX

    Transportation’s Motion for Summary Judgment (ECF 29), Plaintiff Alonzo Benton’s Response

    in Opposition (ECF 30), and CSX’s Reply Brief (ECF 31), IT IS HEREBY ORDERED AND

    DECREED that Defendant’s Motion for Summary Judgment is DENIED. 1




                                                                     BY THE COURT:

                                                                      /s/ Petrese B. Tucker

                                                                     Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated July 21, 2021.
